Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Richard on February 23, 2021.
The application has been amended as follows: 
Please replace the claims received on February 11, 2021 with the following:
1.	A system comprising:
a shelter registry configured to store data about a plurality of shelters;
one or more emergency responder computing devices; and
a server in communication with the shelter registry, the one or more emergency responder computing devices, and one or more civilian computing devices, the server configured to:
store information related to civilians who have registered with one or more of the plurality of shelters or who live or work within a threshold distance of the one or more of the plurality of shelters;
determine, based on the stored information related to the civilians, a potential occupancy of the one or more of the plurality of shelters, wherein the 
receive, from the one or more civilian computing devices, historical location information comprising a plurality of periodically transmitted location data during a past time interval followed by a recent time interval characterized by absence of transmission of current location information; 
determine predicted current location information during the recent time interval based on the historical location information;
receive, from the shelter registry, location information indicative of locations of the one or more of the plurality of shelters and medical device information comprising distribution of medical devices within the one or more of the plurality of shelters;
determine occupancy information related to an actual occupancy of the one or more of the plurality of shelters and medical information of occupants, wherein the actual occupancy is based at least in part on the predicted current location information and the medical information of occupants comprises at least one of: medical history, medical conditions, and ongoing medical events;
determine a medical need of the plurality of shelters based on the medical condition information of the at least one potential occupant;
prioritize the one or more of the plurality of shelters as needing attention based at least in part on the medical information of occupants, the medical device information, the potential occupancy, the actual occupancy of the one or 
receive, from the one or more emergency responder computing devices, responder information comprising available medical devices;
generate an assignment of one or more emergency responders to the prioritized shelters based on the responder information, the determined medical need of the one or more of the plurality of shelters, and emergency responder expertise, comprising:
determining an estimated time of arrival of the one or more emergency responders to the prioritized shelters based on a location and speed of corresponding ones of the one or more emergency responder computing devices;
determining whether the one or more emergency responders have the expertise for treating the determined medical need; and
assigning the one or more emergency responders to the prioritized shelters based on their estimated time to respond; and 
provide, to the one or more emergency responder computing devices, the information indicative of the location of one of the prioritized shelters based on assignment of one or more emergency responders to the prioritized shelters and filtered medical information based on the medical information of occupants and the medical device information,
wherein each of the one or more emergency responder computing devices is configured to present, on a display of the emergency responder computing device, the 
2.	The system of claim 1, in which the one or more emergency responder computing devices are configured to periodically receive historical location data to predict the potential occupancy for the plurality of shelters.
3.	The system of claim 2, in which the historical location data of the people identified for the potential occupancy is stored prior to the emergency situation.
4.	 The system of claim 1, in which the one or more emergency responder computing devices and the one or more civilian computing devices are mobile computing devices.
5.	The system of claim 4, in which the mobile computing device comprises a wearable computing device.
6.	The system of claim 1, in which a user interface of the one or more emergency responder computing devices comprises a medical user interface of a medical device.
7	The system of claim 6, in which the medical device comprises a defibrillator.
8.	The system of claim 1, in which the potential occupancy comprises one or more of an identity of at least one of the potential occupants of the respective shelter, and demographic information about the potential occupants of the respective shelter.
9.	The system of claim 1, in which the information related to the actual occupancy of the plurality of shelters comprises one or more of a number of actual occupants of the plurality of shelters, an identity of at least one of the actual occupants of the plurality of 
10.	 The system of claim 1, in which the information indicative of the location of the one or more of the plurality of shelters includes one or more of GPS coordinates, an address, a landmark, and a property description.
11.	The system of claim 1, in which the one or more emergency responder computing devices are configured to:
receive an input identifying a particular shelter of the plurality of shelters; and
cause display of information indicative of the location of the particular shelter.
12.	The system of claim 11, in which the one or more emergency responder computing devices are configured to receive the input from the one or more emergency responders through the user interface.
13.	The system of claim 11, in which the one or more emergency responder computing devices are configured to receive the input from a remote computing device.
14.	 The system of claim 1, in which the one or more emergency responder computing devices are configured to identify a particular shelter of the plurality of shelters to which the one or more emergency responders can provide rescue services.
15.	 The system of claim 14, in which the one or more emergency responder computing devices are configured to identify the particular shelter based on a location of the one or more emergency responders and a location of the particular shelter.

17.	The system of claim 14, in which the one or more emergency responder computing devices are configured to identify the particular shelter based on one or more of an expertise of the one or more emergency responders and a piece of medical equipment available to the one or more emergency responders.
18.	(Canceled) 
19.	The system of claim 1, in which the directions are determined based on information indicative of road status.
20.	The system of claim 19, in which the one or more emergency responder computing devices are configured to receive the information indicative of road status during the emergency situation.
21.	 The system of claim 1, in which the one or more emergency responder computing devices are configured to receive one or more of (i) updated information indicative of the location of the one of the prioritized shelters, and (ii) updated information indicative of the actual occupancy of the one of the prioritized shelters.
22.	The system of claim 21, in which the one or more emergency responder computing devices are configured to transmit the updated information to a remote computing device.
23.	A non-transitory computer readable storage medium storing instructions for causing a computing system to: 

determine, based on the stored information related to the civilians, a potential occupancy of the one or more of the plurality of shelters, wherein the potential occupancy represents a number of potential occupants expected to take shelter at the respective shelter during an emergency situation and medical condition information of at least one potential occupant;
receive, from the one or more civilian computing devices, historical location information comprising a plurality of periodically transmitted location data during a past time interval followed by a recent time interval characterized by absence of transmission of current location information; 
determine predicted current location information during the recent time interval based on the historical location information;
receive, from the shelter registry, location information indicative of locations of the one or more of the plurality of shelters and medical device information comprising distribution of medical devices within the one or more of the plurality of shelters;
determine occupancy information related to an actual occupancy of the one or more of the plurality of shelters and medical information of occupants, wherein the actual occupancy is based at least in part on the predicted current location information and the medical information of occupants comprises at least one of: medical history, medical conditions, and ongoing medical events;

prioritize the one or more of the plurality of shelters as needing attention based at least in part on the medical information of occupants, the medical device information, the potential occupancy, the actual occupancy of the one or more of the plurality of shelters, and the determined medical need of the one or more of the plurality of shelters; 
receive, from the one or more emergency responder computing devices, responder information comprising available medical devices;
generate an assignment of one or more emergency responders to the prioritized shelters based on the responder information, the determined medical need of the one or more of the plurality of shelters, and emergency responder expertise, comprising:
determining an estimated time of arrival of the one or more emergency responders to the prioritized shelters based on a location and speed of corresponding ones of the one or more emergency responder computing devices;
determining whether the one or more emergency responders have the expertise for treating the determined medical need; and
assigning the one or more emergency responders to the prioritized shelters based on their estimated time to respond; and
provide, to one or more emergency responder computing devices, the information indicative of the location of one of the prioritized shelters based on assignment of one or more emergency responders to the prioritized shelters and filtered 
wherein each of the one or more emergency responder computing devices is configured to present, on a display of the emergency responder computing device, the filtered medical information and a graphical map representation of the location of the one of the prioritized shelters, a location of the emergency responder computing device, and directions for navigating from the location of the emergency responder computing device to the one of the prioritized shelters.
24.	The non-transitory computer readable storage medium of claim 23, in which the instructions cause the computing system to periodically receive historical location data to predict the potential occupancy for the plurality of shelters.
25.	The non-transitory computer readable storage medium of claim 24, in which the instructions cause the computing system to receive and store the historical location data of people identified for the potential occupancy prior to the emergency situation.
26.	The non-transitory computer readable storage medium of claim 24, in which the one or more emergency responder computing devices and the one or more civilian computing devices are mobile computing devices.
27.	The non-transitory computer readable storage medium of claim 26, in which the mobile computing device comprises a wearable computing device.
28.	The non-transitory computer readable storage medium of claim 23, in which a user interface of the one or more emergency responder computing devices comprises a medical user interface of a medical device.

30.	The non-transitory computer readable storage medium of claim 23, in which the potential occupancy comprises one or more of an identity of at least one of the potential occupants of the shelter, and demographic information about the potential occupants of the shelter.
31.	The non-transitory computer readable storage medium of claim 23, in which the information related to the actual occupancy of the one or more of the plurality of shelters comprises one or more of a number of actual occupants of the shelter, an identity of at least one of the actual occupants of the shelter, demographic information about the potential occupants of the shelter, a medical condition of at least one of the actual occupants of the shelter, and a health status of at least one of the actual occupants of the shelter.
32.	The non-transitory computer readable storage medium of claim 23, in which the information indicative of the location of the one or more of the plurality of shelters includes one or more of GPS coordinates, an address, a landmark, and a property description.
33.	The non-transitory computer readable storage medium of claim 23, in which the instructions cause the computing system to: 
receive an input identifying a particular shelter of the plurality of shelters; and 
cause display of information indicative of the location of the particular shelter.

35.	The non-transitory computer readable storage medium of claim 33, in which the instructions cause the computing system to receive the input from a remote computing device.
36.	The non-transitory computer readable storage medium of claim 23, in which the instructions cause the computing system to identify a particular shelter of the plurality of shelters to which the one or more emergency responders can provide rescue services.
37.	The non-transitory computer readable storage medium of claim 36, in which the instructions cause the computing system to identify the particular shelter based on a location of the one or more emergency responders and a location of the particular shelter.
38.	The non-transitory computer readable storage medium of claim 36, in which the particular shelters is the one of the prioritized shelters, and the instructions cause the computing system to identify the particular shelter based on the actual occupancy of the one of the prioritized shelters.
39.	The non-transitory computer readable storage medium of claim 36, in which the instructions cause the computing system to identify the particular shelter based on one or more of an expertise of the one or more emergency responders and a piece of medical equipment available to the one or more emergency responders.
40.	(Canceled) 

42.	The non-transitory computer readable storage medium of claim 41, in which the instructions cause the computing system to receive the information indicative of road status during the emergency situation.
43.	The non-transitory computer readable storage medium of claim 23, in which the instructions cause the computing system to receive one or more of (i) updated information indicative of the location of the one of the prioritized shelters, and (ii) updated information indicative of the actual occupancy of the one of the prioritized shelters.
44.	The non-transitory computer readable storage medium of claim 43, in which the instructions cause the computing system to transmit the updated information to a remote computing device.
45.	A method comprising:
storing information related to civilians who have registered with one or more of a plurality of shelters or who live or work within a threshold distance of the one or more of the plurality of shelters;
determining, based on the stored information related to the civilians, a potential occupancy of the one or more of the plurality of shelters, wherein the potential occupancy represents a number of potential occupants expected to take shelter at the respective shelter during an emergency situation and medical condition information of at least one potential occupant;

determining predicted current location information during the recent time interval based on the historical location information ;
receiving, from the shelter registry, location information indicative of locations of the one or more of the plurality of shelters and medical device information comprising distribution of medical devices within the one or more of the plurality of shelters;
determining occupancy information related to an actual occupancy of the one or more of the plurality of shelters and medical information of occupants, wherein the actual occupancy is based at least in part on the predicted current location information and the medical information of occupants comprises at least one of: medical history, medical conditions, and ongoing medical events;
determining a medical need of the plurality of shelters based on the medical condition information of the at least one potential occupant;
prioritizing the one or more of the plurality of shelters as needing attention based at least in part on the medical information of occupants, the medical device information, the potential occupancy, the actual occupancy of the one or more of the plurality of shelters and the determined medical need of the one or more of the plurality of shelters; 
receiving, from the one or more emergency responder computing devices, responder information comprising available medical devices;

determining an estimated time of arrival of the one or more emergency responders to the prioritized shelters based on a location and speed of corresponding ones of the one or more emergency responder computing devices;
determining whether the one or more emergency responder have the expertise for treating the determined medical need; and
assigning the one or more emergency responders to the prioritized shelters based on their estimated time to respond; and 
providing, to the one or more emergency responder computing devices, the information indicative of the location of one of the prioritized shelters based on assignment of one or more emergency responders to the prioritized shelters and filtered medical information based on the medical information of occupants and the medical device information,
wherein each of the one or more emergency responder computing devices is configured to present, on a display of the emergency responder computing device, the filtered medical information and a graphical map representation of the location of the one of the prioritized shelters, a location of the emergency responder computing device, and directions for navigating from the location of the emergency responder computing device to the one of the prioritized shelters.

47.	The system of claim 1, wherein the potential occupancy represents a number of people expected to be near the respective shelter, and the potential occupancy is determined at least in part based on user inputs indicating intentions of fleeing to the respective shelter.
48.	The system of claim 14, in which the particular shelter is identified based on the prioritized shelters, the priority being determined using a multivariate optimization technique and is based on an expertise of the one or more emergency responders and environmental conditions near the one or more of the plurality of shelters.
49.	The system of claim 1, wherein the server is in communication with at least the shelter registry over a mesh network configured to adapt to environmental or architectural constraints to dynamically modify a number of communication points included in the mesh network for data transmission.
50.	The system of claim 1, wherein each of the one or more emergency responder computing devices is configured to subsequently present updated information on the display based on an updated priority of the plurality of shelters.
51.	The system of claim 50, wherein the one of the prioritized shelters is determined as being a highest priority shelter at the server based at least in part on information received from the one or more emergency responder computing devices related to a status of a rescue operation.
52.	The system of claim 1, wherein civilians are identified as having registered with the one or more of the plurality of shelters based on input received through an 
53.	The system of claim 1, wherein a particular shelter of the prioritized shelters is identified as needing attention for each of the one or more emergency responder computing devices.
54.	The system of claim 53, wherein the particular shelter is identified based on the location of the particular shelter and the location of the respective emergency responder computing device.
55.	The system of claim 1, wherein the server is configured to provide, to the one or more emergency responder computing devices, information indicative of the actual and potential occupancy of the one of the prioritized shelters.
56.	The system of claim 1, wherein the server is configured to provide, to the one or more emergency responder computing devices, information related to one or more relevant resources in an area on a way to the one of the prioritized shelters.
57.	The system of claim 56, wherein the graphical map representation includes a representation of a location of the one or more relevant resources.
58.	The system of claim 56, wherein the one or more relevant resources include food, water, a first aid kit, and a defibrillator.
59.	The system of claim 1, wherein the server is configured to provide, to the one or more emergency responder computing devices, information related to one or more relevant facilities in an area on a way to the one of the prioritized shelters.
60.	The system of claim 59, wherein the graphical map representation includes a representation of a location of the one or more relevant facilities.

62.	 The system of claim 1, wherein the actual occupancy is based at least in part on locations of the one or more civilian computing devices relative to the respective shelter determined by occupancy sensors that are in communication with the server. 
63.	 The system of claim 1, wherein the map is displayed by each of the one or more emergency responder computing devices at a zoom level selected automatically by the server based on a distance between the respective emergency responder computing device and the prioritized shelters. 
64.	(Canceled) 
65.	The system of claim 1, wherein the server is configured to:
determine whether the medical devices within the prioritized shelters are available to provide medical treatment to satisfy the medical need of the prioritized shelter based on the medical device information stored in the shelter registry; and
responsive to determining that medical devices within the plurality of shelters are unavailable, providing navigational instructions to the one or more emergency responder computing devices for presenting a navigational path to a location with available medical devices, wherein the available medical devices are usable to further satisfy the medical need of the prioritized shelter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to 35 USC 101, the claimed invention integrates itself into a practical application as it is using technology in order to manage and prioritize 
With regards to the prior art, although the prior art of record discloses various features of the claimed invention, the prior art discloses these features individually and given the robustness of the claimed invention one of ordinary skill in the art would not have found it obvious to combine all of the individual elements together with relying on hindsight.  Although some elements of the invention, in light of the prior art, would have found to combine selected elements together the prior art does not provide sufficient motivation to combine all of the claimed elements together.  The claimed information takes into account shelter information, such as medical resources, location, and occupancy, occupants, such as current and potential occupants, along with their medical condition and needs, emergency responder information, such as location, estimated time of arrival, and expertise, and location and navigation information in order to provide a robust emergency response system that manages, prioritizes, and optimizes all available resources in order to ensure that responders are used effectively .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Herickhoff et al. (US PGPub 2010/0295656 A1); Kim et al. (US PGPub 2012/0190295 A1); Dione (US PGPub 2005/0190053 A1); Clawson (US PGPub 2007/0055559 A1); Grigsby et al. (US PGPub 2007/0288208 A1); Elgebaly et al. (US PGPub 2014/0203909 A1); Braun (US PGPub 2014/0365390 A1); Amarasingham et al. (US PGPub 2015/0213225 A1); Hitney et al. (US PGPub 2011/0307264 A1); Woodson et al. (US PGPub 2014/0249850 A1); Bentley et al. (US PGPub 2014/0314212 A1); Fischell et al. (US Patent 6,985,771 B2); Kilgore et al. (“A Precision Information Environment (PIE) for emergency responders: Providing collaborative manipulation, role-tailored visualization, and integrated access to heterogeneous data”); Goughnour et al. (“Device Independent Information Sharing During Incident Response”); Shad (“Disaster Management and GIS”); Smalls et al. (“Health monitoring systems for massive emergency situations”) – which are directed to system and methods for managing emergency resources and personnel in an emergency situation in order to efficiently provide emergency services based on the specifics of the emergency

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689